OFFICE   OF THE ATTORNEY    GENERAL   OF TRXAS
                                                                 .A~.
                                   AUSTIN

 GUud c. MANN                                     YebmmryU*lms
 a-FI OutmmAL


.
 \..
                                                                        .
                                                \   .




                moa~~or    thoonoulag
IIy L    8p
          b h,
             otb
               a lppu8atwa
                                poba4 uouu8
                                 b7 ruh
offloor,   88atlll&the  kia4,
a OEpmaldituro   an4tho wouri~ for the
oxpomo8    of hs8‘cPnio0    ror mobamla(l I-’
WJlth,   r h iolphp liua 8h   l0a l.l.b o fuo
geuoat8tloa to l8ld 8ourt tlrmt k
u4erooa bf 8ho mlatr An&Jr, Li my;’
lth o r ulo
          8ho oo o tulTmuur
                      w     or
k rhOthOr tuad8 UI .V&bbdiF;
Yet Of 8UOkQiP1IUOI..  . .
P[ tbbb